Title: Enclosure: Samuel Culper to Major Benjamin Tallmadge, 15 July 1779
From: Culper, Samuel
To: Tallmadge, Benjamin


          
            Sir
            20 [Setauket, N.Y.] July 15 1779
          
          Mr C. Junr informed me at our Intervew that Christofer Dycink Sail Maker of 10 [New York] formerly Chairman of the Committee of Mechanicks is amongst you and is positively an agent for David Mathews Mayor of 10 [New York], under the direction of Tryon. he assisted Mathews John Rome—and others in effecting their escape Mr C. Junr Wishes for Some of that Ink or Stain that he may Paint out his Charecter to you—dont fail to forward it Imediately. And When you receive the History of his Conduct be very Causious how you handle it for if it Should get to the above Mentioned Persons ears Cu. Junr tells me They would imediately Suspect him—In the mean Time I Would advise and is approved on by Culper Junr Obtain the Mayors Signature and let a Letter be wrote Sutable for deception—and let it be handed him by Some Person of good address Praying his assistance to escape from the Tiranny of Congress which is the terme used by the Mayor—or Sometheng like this Plan I do not doubt will have the desireed effect John Rome is Secretary to M. Genl Jones—it is not in my Power to favour you with the Mayors Signature at Present. I am your &c.
          
            Samuel Culper
          
         